—Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: County Court erred in imposing a 10% surcharge on the restitution ordered for funds expended for the purchase of controlled substances from defendant (see, Penal Law § 60.27 [9]; People v Majestic, 270 AD2d 884). We therefore modify the judgment by vacating that surcharge. Contrary to defendant’s contention, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Genesee County Court, Noonan, J. — Attempted Criminal Sale Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Scudder and Kehoe, JJ.